




Exhibit 10.16
















SPOK HOLDINGS, INC.
2018 LONG-TERM INCENTIVE PLAN
Adopted by the Board of Directors
Upon Recommendation of the Compensation Committee
on December 12, 2017
To Be Effective as of January 1, 2018





--------------------------------------------------------------------------------


Table of Contents


Page




SECTION 1.


BACKGROUND, PURPOSE AND DURATION
1


1.1
Effective Date
1


1.2
Purposes of the Plan
1


SECTION 2.


DEFINITIONS
1


2.1
Actual Award
1


2.2
Affiliate
1


2.3
Award Agreement
1


2.4
Board
1


2.5
Cause
2


2.6
Change of Control
2


2.7
Code
3


2.8
Committee
3


2.9


Common Stock
3


2.10
Company
4


2.11
Effective Date
4


2.12
Employee
4


2.13
Participant
4


2.14
Performance Goals
4


2.15
Performance period
4


2.16
Person
4


2.17
Plan
4


2.18
Restricted Stock Unit
4


2.19
Separation from Service
4


2.20
 Target Award
4


SECTION 3.


SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
4


3.1
Selection of Participants
5


3.2
Determination of Target Awards
5


3.3
Award Agreements
5


3.4
Dividend Equivalent Rights
5







--------------------------------------------------------------------------------

Table of Contents


Page




SECTION 4.


VESTING AND PAYMENT OF AWARDS
5


4.1


Attainment of Performance Goals
5


4.2


Vesting
6


4.3


Time and Form of Payment
6


4.4


Proration or Forfeiture of Target Award
7


SECTION 5.


ADMINISTRATION
8


5.1


Committee is the Administrator
8


5.2


Committee Authority
8


5.3


Decisions Binding
8


5.4


Delegation by the Committee
9


SECTION 6.


GENERAL PROVISIONS
9


6.1


Unsecured General Creditor
9


6.2


Tax Withholding
9


6.3


No Rights as Employee
9


6.4


Participation
9


6.5


Sucessors
9


6.6


Payment in the Event of Death
9


6.7


Nontransferability of Awards
9


SECTION 7.


AMENDMENT, TERMINATION AND DURATION
10


7.1


Amendment, Suspension or Termination
10


7.2


Duration of the Plan
10


SECTION 8.


LEGAL CONSTRUCTION
10


8.1


Code Section 409A
10


8.20


Gender and Number
10


8.3


Severability
10


8.4


Requirements of the Law
10


8.5


Governing Law
10


8.6


Captions
10









--------------------------------------------------------------------------------





SPOK HOLDINGS, INC.
2018 LONG-TERM INCENTIVE PLAN
SECTION 1.
BACKGROUND, PURPOSE AND DURATION
1.1Effective Date. The Board of Directors (the “Board”) adopted the Plan upon
the recommendation of the Compensation Committee of the Board of Spok Holdings,
Inc., (the “Company”) to be effective as of January 1, 2018.
1.2Purposes of the Plan. The purposes of the Plan are to promote the success of
the Company’s business, advance the interests of the Company, attract and retain
the best available personnel for positions of substantial responsibility at the
Company, and provide additional incentives to selected key employees of the
Company for outstanding performance. The Plan permits the award of Restricted
Stock Units to key employees as the Committee may determine. Upon attainment of
Performance Goals for the Performance Period, Restricted Stock Units granted to
Participants will convert and be paid in Common Stock, and dividend equivalent
rights (if any) with respect to vested Restricted Stock Units will be paid in
cash. To the extent available, Actual Awards to “Covered Employees” under the
Plan (within the meaning of section 162(m) of the Code) are intended to qualify
as Performance Based Compensation pursuant to Article 5 of the Spok Holdings,
Inc. 2012 Equity Incentive Award Plan, as it may be amended or restated from
time to time (“Equity Incentive Award Plan”).
SECTION 2.
DEFINITIONS
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1“Actual Award” means the vested portion of the Target Award (if any) payable
to a Participant.
2.2“Affiliate” means any corporation or other entity (including, but not limited
to, partnerships and joint ventures) controlled by, controlling, or under common
control with, the Company where “control” means the right to elect or appoint at
least fifty percent (50%) of the directors, managing members, general partners,
trustees or entities exercising similar powers with respect to the Company or
the applicable entity whether by beneficial ownership of securities or other
interests, by proxy or agreement, or both. Notwithstanding the preceding, an
Affiliate that is not an affiliate within the meaning of the regulations under
Code section 409A shall not constitute an Affiliate under this Plan.
2.3“Award Agreement” means any written agreement, contract or other instrument
or document evidencing a Target Award, including through an electronic medium.


1

--------------------------------------------------------------------------------




2.4"Board” means the Board of Directors of the Company.
2.5“Cause” unless otherwise defined in an employment agreement between the
Participant and the Company or an Affiliate, means (a) dishonesty of a material
nature that relates to the performance of services for the Company by
Participants; (b) criminal conduct (other than minor infractions and traffic
violations) that relates to the performance of services for the Company by
Participant; (c) the Participant’s willfully breaching or failing to perform his
or her duties as an employee of the Company (other than any such failure
resulting from the Participant having a disability (as defined herein)), within
a reasonable period of time after a written demand for substantial performance
is delivered to the Participant by the Board, which demand specifically
identifies the manner in which the Board believes that the Participant has not
substantially performed his or her duties; or (d) the willful engaging by the
Participant in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise. No act or failure to act on the Participant’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that such action or
omission was in the reasonable best interests of the Company. Disability as used
herein means a condition or circumstance such that the Participant has become
totally and permanently disabled as defined or described in the Company’s long
term disability benefit plan applicable to executive officers as in effect at
the time the Participant incurs a disability.
2.6“Change of Control” shall mean and includes each of the following:
(a)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or
(b)During any period of two consecutive years, individuals who, at the beginning
of such period, constitute the Board together with any new Director(s) (other
than a Director designated by a person who shall have entered into an agreement
with the Company to effect a transaction described in Section 2.6(a) or Section
2.6(c)) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the Directors then
still in office who either were Directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or


(c)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:


2

--------------------------------------------------------------------------------




(i)Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(ii)After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.6(c)(i) as beneficially owning 50% or more of combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or
(d)The Company’s stockholders approve a liquidation or dissolution of the
Company.
In addition, if a Change in Control constitutes a payment event or a toggle
event with respect to any Award which provides for the deferral of compensation
and is subject to Section 409A of the Code, the transaction or event described
in subsection (a), (b), (c) or (d) with respect to such Award must also
constitute a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5) to the extent required by Section 409A.
The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.
2.7“Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.
2.8“Committee” means the committee appointed by the Board to administer the
Plan. Until otherwise determined by the Board, (a) the Company’s Compensation
Committee of


3

--------------------------------------------------------------------------------




the Board shall constitute the Committee, and (b) for administrative
convenience, the independent, non-employee members of the Board also may act as
the Committee from time to time. With respect to awards intended to qualify as
“performance-based compensation” as described in Section 162(m)(4)(C) of the
Code, each member of the Committee shall qualify as an "outside director" under
Section 162(m) of the Code.
2.9“Common Stock” means the common stock of the Company, par value $0.0001 per
share.
2.10“Company” means Spok Holdings, Inc., and Affiliates or any successor
thereto.
2.11“Effective Date” means January 1, 2018.
2.12“Employee” means any key employee of the Company or Affiliate, whether such
individual is so employed at the time the Plan is adopted or becomes so employed
subsequent to the adoption of the Plan.
2.13“Participant” means an Employee who has been selected by the Committee for
participation in the Plan.
2.14“Performance Goals” means the Minimum Performance Goals based on one or more
performance criteria defined in the Equity Incentive Award Plan for the
applicable Performance Period, as approved by the Committee, in writing, no
later than the 90th day of the applicable Performance Period and communicated to
each Participant. Subject to any limitations for “performance-based
compensation” pursuant to Section 162(m)(4)(C) of the Code to the extent
applicable, the Committee may revise the Performance Goals in the event of a
Change of Control or other corporate reorganization, merger, or similar
transaction, to take into account extraordinary events or as the Committee
determines is in the best interests of the Company. Such extraordinary events
shall include the implementation of changes in generally accepted accounting
principles resulting from new accounting standards issued by the Financial
Accounting Standards Board, Securities and Exchange Commission and/or other
regulatory bodies responsible for the establishment of accounting standards
applicable to the Company.
2.15“Performance Period” means the applicable three-year period commencing on
each of January 1, 2018, January 1, 2019 and January 1, 2020, and ending on
December 31, 2020, December 31, 2021 and December 31, 2022, respectively, or
such other performance period as may be determined by the Committee and
specified in an Award Agreement or an employment agreement between the
Participant and the Company.
2.16“Person” shall have the meaning set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person shall exclude (i) the Company and
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or Affiliate.


4

--------------------------------------------------------------------------------




2.17“Plan” means the Spok Holdings, Inc. 2018 Long-Term Incentive Plan, as set
forth in this instrument and as hereafter amended from time to time.
2.18“Restricted Stock Unit” means the right to receive a share of Company Common
Stock upon the attainment of the Performance Goals.
2.19“Separation from Service” means separation from service as defined in the
Treasury Regulations under Code section 409A. “Separates from Service” shall
have a consistent meaning.
2.20“Target Award” means the target award, at one hundred percent (100%)
achievement of the Performance Goals payable under the Plan, as determined by
the Committee in its sole discretion.
SECTION 3.
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
3.1Selection of Participants. The Committee, in its sole discretion, shall
select the Employees who shall be Participants in the Plan and the Committee
may, in its sole discretion, select Employees to participate in the Plan at any
time during any Performance Period.
3.2Determination of Target Awards. The Committee, in its sole discretion, shall
establish and grant a Target Award that may be earned by each Participant. A
Participant’s Target Award shall be established by the Committee in writing no
later than the 90th day of the Performance Period, or, for employees newly hired
or promoted during a Performance Period, before 25% of the remaining Performance
Period has elapsed as measured from the date of hire or promotion, as
applicable. The Committee may establish Target Awards in a different manner for
different groups of Participants. The Target Award shall be granted in the form
of Restricted Stock Units. Unless otherwise determined by the Committee, the
number of Restricted Stock Units granted shall be based on the fair market value
of the Company’s Common Stock as of the effective date of the grant; provided,
for purposes of determining the number of Restricted Stock Units granted to an
Employee who becomes a Participant after the beginning of an applicable
Performance Period, the number of Restricted Stock Units may be determined, in
the sole discretion of the Committee, based on (a) the fair market value of the
Company’s Common Stock as of the effective date of the initial grants to
Participants for the applicable Performance Period, reduced by the value of any
cash dividends or cash distributions (regular or otherwise) that are paid with
respect to the Company’s Common Stock from that date to the date of grant, (b)
the fair market value of the Company’s Common Stock on the date on which the
Participant commenced participation in the Plan, or (c) such other manner as the
Committee may determine in its sole discretion. Restricted Stock Units shall be
granted pursuant to the Equity Incentive Award Plan. Further, if at any time the
Common Stock ceases to be registered as a class of equity securities under the
Exchange Act, whether as a result of a Change of Control or otherwise, the
Committee may in its sole discretion convert any Restricted Stock Units into a
right to receive cash in lieu of shares of Common Stock based upon the fair


5

--------------------------------------------------------------------------------




market value of a share of Common Stock at the time of or immediately prior to
the time the Common Stock was no longer registered under the Exchange Act.
3.3Award Agreements. Target Awards granted pursuant to the Plan shall be
evidenced by Award Agreements. Award Agreements may be amended by the Committee
with the consent of the germane Participant from time to time and need not
contain uniform provisions.
3.4Dividend Equivalent Rights. A Participant shall be entitled to dividend
equivalent rights with respect to Restricted Stock Units to the extent that any
cash dividends or cash distributions (regular or otherwise) are paid with
respect to the Company’s Common Stock during the Performance Period, unless
otherwise expressly set forth in an Award Agreement. The dividend equivalent
rights will be subject to the vesting restrictions and the other terms and
conditions under this Plan that are applicable to the Restricted Stock Units
until such time, if ever, as the Restricted Stock Units with respect to which
the dividend equivalent rights are paid vest.
SECTION 4.
VESTING AND PAYMENT OF AWARDS
4.1Attainment of Performance Goals. In order for Actual Awards to be earned and
paid for an applicable Performance Period, the Company must attain the
Performance Goals for the applicable Performance Period and the Committee must
certify the attainment of such Performance Goals in writing.
4.2Vesting.
(a)Subject to Section 4.2(b) below, Target Awards shall vest upon the
Committee’s reasonable determination that the Performance Goals have been
achieved at the end of the Performance Period. If the Performance Goals are met
and certified by the Committee in writing, Participants will be entitled to the
vested portion of a Target Award unless the Participant has otherwise forfeited
a portion or all of the Target Award as set forth in Section 4.4.
(b)In the event of a Change of Control, vesting shall be accelerated as follows,
provided that the Company is on track to meet the Performance Goals as
reasonably determined by the Committee (as comprised immediately prior to the
Change of Control).
(i) If a Change of Control occurs during the first year of the applicable
Performance Period, fifty percent (50%) of the Participant’s Target Award shall
vest.


6

--------------------------------------------------------------------------------






(ii)If a Change of Control occurs during the second year of the applicable
Performance Period, seventy-five percent (75%) of the Participant’s Target Award
shall vest.
(iii)If a Change of Control occurs during the final year of the applicable
Performance Period, the Participant’s Target Award shall vest in full.
With respect to an employee who becomes a Participant after the beginning of an
applicable Performance Period, the accelerated vesting described above will
apply on a prorated basis based on the number of days worked during the
Performance Period, unless otherwise determined by the Committee. For clarity,
if an employee becomes a Participant in the second year of the applicable
Performance Period and a Change in Control occurs later during that second year
of the applicable Performance Period, accelerated vesting of his Target Award
(prorated as described in section 4.4, below) will be calculated as follows:
seventy-five percent (75%) of a Participant’s unvested Target Award will be
multiplied by a fraction, the numerator of which is the number of days the
Employee was a Participant in the Plan during the applicable Performance Period,
and the denominator of which is the total number of days in the applicable
Performance Period.
(c)All Actual Awards including pro-rated awards will be paid at the time
provided in Section 4.3.
4.3Time and Form of Payment.
(a)Each Actual Award shall be paid in Common Stock pursuant to the Award
Agreements, subject to any required withholding for income and employment taxes.
Dividend equivalent rights shall be paid in cash in a single lump sum to the
extent earned.
(b)Actual Awards will be paid on or after the third business day after the
Company’s annual audit for the last fiscal year of the applicable Performance
Period has been completed and the Company’s annual report on Form 10-K for such
fiscal year has been filed with the Securities and Exchange Commission, but in
no event later than the last day of the calendar year that begins immediately
following the end of the applicable Performance Period.
(c)Notwithstanding 4.3(b), in the event of a Participant’s death, the
Participant’s estate will be eligible to receive an amount not greater than
one-hundred percent (100%) of the Participant’s Target Award, prorated to
reflect the number of days he or she worked during the applicable Performance
Period, and such amount, which will be determined in the Committee’s sole
discretion, will be paid in the year following Participant’s death. For clarity,
prorated awards will be calculated as follows: one-hundred percent (100%) of a
Participant’s Target Award will be multiplied by a fraction, the numerator of
which is the number of days the Participant was continuously


7

--------------------------------------------------------------------------------




providing services to the Company during the applicable Performance Period
through the date immediately prior to the Participant’s death, and the
denominator of which is the total number of days in the applicable Performance
Period.
(d)Notwithstanding anything to the contrary in this Plan, no payments
contemplated by this Plan will be paid during the six-month period following a
Participant’s Separation from Service unless the Company determines, in its good
faith judgment, that paying such amounts at the times indicated in paragraphs
4.3(b) and (c) would not cause the Participant to incur an additional tax under
Code section 409A, in which case the Actual Award shall be paid on the first day
of the seventh month following the Participant’s Separation from Service.
(e)The Compensation Committee of the Board may require forfeiture or a clawback
of any incentive compensation awarded or paid under this Plan in excess of the
compensation actually earned based on a restatement of the Company’s financial
statements as filed with the Securities and Exchange Commission for the period
covered by this Plan.
4.4Proration or Forfeiture of Target Award.
(a)Newly hired or promoted employees who are selected to participate in the Plan
after the beginning of an applicable Performance Period will participate in the
Plan on a prorated basis based on the number of days worked during the
applicable Performance Period after being selected to participate in the Plan.
The prorated award will be calculated as follows unless otherwise determined by
the Committee: one-hundred percent (100%) of a Participant’s unvested Target
Award will be multiplied by a fraction, the numerator of which is the number of
days the Employee was a Participant in the Plan during the applicable
Performance Period, and the denominator of which is the total number of days in
the applicable Performance Period.
(b)If the Participant involuntarily Separates from Service without Cause or due
to disability, he or she will be eligible to receive a prorated Target Award if
the Performance Goals for the applicable Performance Period are met provided
that, in the event Participant involuntarily Separates from Service without
Cause, he or she has executed a release, any waiting period in connection with
such release has expired, he or she has not exercised any rights to revoke the
release and he or she has followed any other applicable and customary
termination procedures, as determined by the Company in its sole discretion. The
unvested Target Award will be prorated to the date of Separation from Service,
and the prorated award will be calculated as follows: one-hundred percent (100%)
of a Participant’s unvested Target Award will be multiplied by a fraction, the
numerator of which is the number of days the Participant was continuously
providing services to the Company during the applicable Performance Period
through the date immediately prior to the Participant’s Separation from Service,
and the


8

--------------------------------------------------------------------------------




denominator of which is the total number of days in the applicable Performance
Period. Prorated awards will be paid to the Participant at the time provided in
Sections 4.3.
(c)Notwithstanding Section 4.4(b), any Participant who involuntarily Separates
from Service without Cause during his or her first year of participation in the
Plan shall forfeit any right to receive an Actual Award.
(d)Any Participant whose employment is terminated for Cause or who voluntarily
Separates from Service prior to the date Actual Awards are paid shall forfeit
any right to receive an Actual Award, unless otherwise authorized by the
Committee in its sole discretion.
SECTION 5.
ADMINISTRATION
5.1Committee is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board, and no member of the Committee shall be a Participant. The members of the
Committee shall be appointed from time to time by, and serve at the pleasure of,
the Board.
5.2Committee Authority. It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) adopt rules or principles for the administration, interpretation and
application of the Plan as are consistent therewith, and (f) interpret, amend or
revoke any such rules or principles. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to an award granted pursuant to this Plan.
5.3Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.
5.4Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company.
SECTION 6.
GENERAL PROVISIONS


9

--------------------------------------------------------------------------------




6.1Unsecured General Creditor. Actual Awards shall be paid solely from the
general assets of the Company. Nothing in this Plan shall be construed to create
a trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor having the status of an employee of the
Company or an Affiliate thereof with respect to any payment to which he or she
may be entitled.
6.2Tax Withholding. The Company shall be entitled to withhold from, or in
respect of, any payment to be made an amount sufficient to satisfy all federal,
state, local or foreign tax withholding requirements (including, but not limited
to, the Participant’s FICA and Social Security obligations). The Committee may
permit a Participant to satisfy all or part of his or her tax withholding
obligations by having the Company withhold an amount from any cash amounts
otherwise due or to become due from the Company to the Participant or, with
respect to Restricted Stock Units, having the Company withhold a number of
shares of Common Stock that become vested having a fair market value equal to
the tax withholding obligations. The fair market value of the shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
6.3No Rights as Employee. Nothing in the Plan or any documents relating to the
Plan shall (a) confer on a Participant any right to continue in the employ of
the Company; (b) constitute any contract or agreement of employment; or (c)
interfere in any way with the Company’s right to terminate the Participant’s
employment at any time, with or without cause. For purposes of the Plan,
transfer of employment of a Participant between the Company and any one of its
Affiliates (or between Affiliates) shall not be deemed a Separation from
Service.
6.4Participation. No Employee shall have the right to be selected to receive an
award under this Plan. Participation in the Plan in one Performance Period does
not connote any right to participate in the Plan in any future Performance
Period.
6.5Successors. This Plan shall be binding upon and inure to the benefit of the
Company and any successor to the Company and the Participant’s heirs, executors,
administrators and legal representatives.
6.6Payment in the Event of Death. In the event of a Participant’s death, any
vested benefits remaining unpaid shall be paid to the Participant’s estate.
6.7Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by the laws of descent and distribution. All rights with respect to an
award granted to a Participant shall be available during his or her lifetime
only to the Participant.
SECTION 7.
AMENDMENT, TERMINATION AND DURATION
7.1Amendment, Suspension or Termination. The Board, in its sole discretion and
without prior notice to Participants, may amend or terminate the Plan, or any
part thereof, at


10

--------------------------------------------------------------------------------




any time and for any reason, to the extent such action will not cause adverse
tax consequences to a Participant under Code section 409A. Except as provided in
Section 2.18, the amendment, suspension or termination of the Plan shall not,
without the consent of the Participant, alter or materially impair any rights or
obligations under any Award Agreement. No award may be granted during any period
of suspension or after termination of the Plan.
7.2Duration of the Plan. The Plan shall commence on January 1, 2018 and, subject
to Section 7.1 (regarding the Board’s right to amend or terminate the Plan),
shall remain in effect thereafter.
SECTION 8.
LEGAL CONSTRUCTION
8.1Code Section 409A. The Plan is intended to be a nonqualified deferred
compensation plan within the meaning of Code section 409A and shall be
interpreted to meet the requirements of Code section 409A. To the extent that
any provision of the Plan would cause a conflict with the requirements of Code
section 409A, or would cause the administration of the Plan to fail to satisfy
Code section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law. Nothing herein shall be construed as a guarantee of
any particular tax treatment to a Participant.
8.2Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
8.3Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
8.4Requirements of Law. The granting of awards under the Plan shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
8.5Governing Law. The Plan and all awards shall be construed in accordance with
and governed by the laws of the State of Delaware, but without regard to its
conflict of law provisions.
8.6Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.




11

--------------------------------------------------------------------------------


spokinclogo1a02.jpg [spokinclogo1a02.jpg]




Exhibit A


List of Spok Holdings, Inc., Participants (as of January 1, 2018)
Employee Name
Job Title
Kelly, Vincent*
President & CEO
Goel, Hemant
President
Wallace, Michael W.
Chief Financial Officer
Saine, Thomas G.
Chief Information Officer
Culp-Fingerhut, Bonnie K.
EVP, HR & Admin
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************
************



*The Chief Executive Officer participates in the Plan pursuant to his employment
agreement.
****


**** Means that certain confidential information has been deleted from this
document and filed separately with the Securities and Exchange Commission.




1

--------------------------------------------------------------------------------


spokinclogo1a02.jpg [spokinclogo1a02.jpg]


Exhibit B


Performance Objectives


2018-2020 Performance Period


Spok 2018 Long Term Incentive Plan (LTIP) Payout Scale
Based on LRP_17


(Wireless Revenue - 20%; Software Revenue - 20%)
(Software Operations Bookings - 30%; Operating and Capital Expenses - 30%)
Wireless Revenue (20%)
 
Software Revenue (20%)
($ in millions)
 
($ in millions)
 
Result
Performance
Payout
 
 
Result
Performance
Payout
 
$******
***%
***%
 
 
$******
***%
***%
Over
$******
***%
***%
 
Over
$******
***%
***%
Perform
$******
***%
***%
 
Perform
$******
***%
***%
 
$******
***%
***%
 
 
$******
***%
***%
Target
$******
***%
***%
 
Target
$******
***%
***%
 
$******
***%
***%
 
 
$******
***%
***%
Under
$******
***%
***%
 
Under
$******
***%
***%
Perform
$******
***%
***%
 
Perform
$******
***%
***%
 
$******
***%
***%
 
 
$******
***%
***%
 
<$******
<***%
***%
 
 
<$******
<***%
***%
 
 
 
 
 
 
 
 
 
Operating and Capital Expenses (30%)(1)
 
Operations Bookings (30%)
($ in millions)
 
($ in millions)
 
Result
Performance
Payout
 
 
Result
Performance
Payout
 
$******
***%
***%
 
 
$******
***%
***%
Over
$******
***%
***%
 
Over
$******
***%
***%
Perform
$******
***%
***%
 
Perform
$******
***%
***%
 
$******
***%
***%
 
 
$******
***%
***%
Target
$******
***%
***%
 
Target
$******
***%
***%
 
$******
***%
***%
 
 
$******
***%
***%
Under
$******
***%
***%
 
Under
$******
***%
***%
Perform
$******
***%
***%
 
Perform
$******
***%
***%
 
$******
***%
***%
 
 
$******
***%
***%
 
>$******
>***%
***%
 
 
<$******
<***%
***%

(1) ****


**** Means that certain confidential information has been deleted from this
document and filed separately with the Securities and Exchange Commission.




1